Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
The instant application having Application Number: 17/131,404 filed on 12/22/20 has a total of 54 claims pending for examination; there are 3 independent claims and 51 dependent claims, all of which are examined below.
Information Disclosure Statement
The Information Disclosure Statement(s) has been reviewed by the examiner and is found to comply with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609.
Drawings
The drawing(s) have been reviewed by the examiner and are found comply with the provisions of 37 CFR 1.81 to 1.85.
Specification
The disclosure is objected to because of the following informalities:
 The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Appropriate correction is required.
Allowable Subject Matter
Claims 1-54 are allowed over the prior art of record.
The following is an examiner’s statement of reasons for allowance:

With regards to claims 2-18, due to their direct or indirect dependence from claim 1, they are allowed for at least the same reasons.
With regards to claims 20-36, due to their direct or indirect dependence from claim 19, they are allowed for at least the same reasons.
With regards to claims 38-54, due to their direct or indirect dependence from claim 37, they are allowed for at least the same reasons.

The following is a discussion of the closest prior art found and how it differs from the instant case.
US Patent Application Publication No. 20170171111 to Khare et al. teaches 
a first integrated circuit (IC) die [fig 2A, showing 4 dies, a die being any of elements surrounded by a light dotted line which is a die boundary/perimeter] mounted 

US Patent Application Publication No. 20210109882 to Ngo et al. teaches an integrated circuit package that includes multiple IC dies.  The package including a substrate, a main die and multiple daughter transceiver dies that are mounted on the substrate and which are connected to the main die via an embedded multi-die interconnect bridge (EMIB) interconnect within the substrate.  Each of the main and daughter dies including configurable circuitry to interfacing with the EMIB interconnect.  The circuitry may operate in 1X or 2X mode and have a clock compensation mode, among other things, which allows support for multiple protocols.  Ngo et al. teaches all of these limitations but is silent as to disclosing the reasons above.
US Patent Application Publication No. 20170170153 to Khare et al. teaches a first die including a processor core, a switch and an edge coupled to an EMIB that couples to a second die.  Clock synchronization circuit and a memory are also coupled to the edge.  Khare teaches all of these limitations but is silent as to disclosing the reasons above.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID E MARTINEZ whose telephone number is (571)272-4152.  The examiner can normally be reached on Monday-Friday 8:30am-5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Idriss N Alrobaye can be reached on (571)270-1023.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




DEM
/DAVID E MARTINEZ/Primary Examiner, Art Unit 2181